DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Amendment filed on 01/27/21.
Claims 1, 3-11, and 13-20 are currently pending and have been examined.

Response to Amendment
Applicant’s amendment, filed on January 27, 2021, has been entered. Claims 1, 11, and 20 have been amended. Claims 2, 12, and 21-22 have been cancelled.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the bases for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Olson, U.S. 20160364804 A1 (previously cited and hereafter referred to as “Olson”), in view of Buerger et al., U.S. 20160171555 A1 (previously cited and hereafter referred to as “Buerger”). 

Regarding claim 1, Olson teaches an electronic device comprising:
an input interface (Olson: [0090] – “computer hardware components may also initiate communications with input…devices”);
a display (Olson: [0033] – “a display”);
a communication interface (Olson: [0034] – “communication element may generally allow for communication with external systems or devices”);
a memory storing a web browser application (Olson: [0035] – “memory element may store...the browser extension and program application”); and
a processor coupled to the input interface, the communication interface, the display and the memory, the processor configured to (Olson: [0036] – “may include one or more processors…may generally execute, process, or run instructions…may be in communication with the other components of the mobile device”):
receive, via the input interface, an instruction to execute a browsing enhancement module associated with the web browser application (Olson: [0028, 0039] – “user may launch a mobile operating system (e.g., iOS) browser extension (i.e., a computer program that extends the functionality of a web browser) to facilitate obtaining an insurance rate quote for a vehicle on the webpage...browser extension and the program application may be stored in the memory element and executed by the processing element to perform substantially as follows. The user may first launch the browser extension. As seen in FIG. 3, this may be accomplished by selecting an iOS “Share Sheet” icon on the display, and as seen in FIG. 4, selecting a browser extension icon (here shown as the State Farm logo) on the display to launch the browser extension”);
in response to receiving the instruction, establish an authenticated communications session, via the communication interface, with a first server using authorization information received at the input interface, the authorization information associated with a profile stored at the first server (Olson: [0010, 
retrieve, by the web browser application, a first document and a second document from a second server upon transmitting a web request to the second server to provide the first document and the second document, respectively (Olson: [0028, , 0037, 0046] – “user may launch a mobile operating system (e.g., iOS) browser extension (i.e., a computer program that extends the functionality of a web browser) to facilitate obtaining an insurance rate quote for a vehicle on the webpage, as shown in step 102. The browser extension may scan the webpage for vehicle information (e.g., vehicle identification number (VIN), make, model, year, color, engine, and/or condition)...may be substantially any suitable browser configured to allow the user of the mobile device 26 to view webpages, including webpages on which vehicle information may be found...The user may be prompted to select at least one vehicle from among one or more vehicles for which vehicle information was found on the webpage”);
parse the first document to identify one or more first attributes associated with web content of the first document and parse the second document to identify one or more second attributes associated with web content of the second document (Olson: [0028, 0044] – “may scan the webpage for vehicle information (e.g., vehicle identification number (VIN), make, model, year, color, engine, and/or condition)...browser extension may substantially automatically scan the webpage for the vehicle information. The vehicle for which the insurance rate quote is desired may be substantially any kind of vehicle, such as a car, a truck, a motorcycle, a boat, an airplane, a personal watercraft, an all-terrain vehicle (ATV), a riding lawnmower, and/or a recreational vehicle. The vehicle information may include one or more of a VIN, a make, a model, manufacturing year, a color, an engine, a condition, mileage or miles, and/or substantially any other information useful or necessary in generating the rate quote”);
transmit, to the first server via the communication interface, a first signal representing a first supplementary data request and a second signal representing a second supplementary data request, each of the first and second supplementary data requests for obtaining supplementary data that is generated by the first server based on: one or more of the identified attributes associated with the web content of the respective documents obtained from the second server (Olson: [0034, 0044, 0047, 0051, 0071, 0073] – “communication element may include signal or data transmitting…browser extension may substantially automatically scan the webpage for the vehicle information...The vehicle for which the insurance rate quote is desired may be substantially any kind of vehicle, such as a car, a truck, a 
profile data for the profile associated with the authorization information, the first and second supplementary data requests including an identifier of the authenticated communications session (Olson: [0010, 0048], Fig. 5 – “Obtaining the user information may include, if the user is an existing customer of the insurance provider, retrieving user information from the insurance provider for generating the insurance rate quote, or, if the user is not an existing customer of the insurance provider, prompting the user to provide the user information for generating the insurance rate quote. The user information may include the user's name, age, address, and/or number 
receive, from the first server, the first supplementary data and the second supplementary data (Olson: [0011, 0028, 0034, 0047, 0051, 0073] – “If the user selects a plurality of vehicles for which insurance rate quotes are desired, the plurality of insurance rate quotes may be displayed simultaneously to facilitate a comparison of the cost of insuring each vehicle...browser extension may substantially automatically scan the webpage for the vehicle information...communication element 30 may include signal or data transmitting…user may be allowed to select a “cancel” icon or otherwise similarly indicate a desire not to proceed and thereby close the browser extension 40 without obtaining a rate quote, and may be allowed to select an “okay” icon or otherwise indicate a desire to proceed with obtaining a rate quote...Based upon the vehicle information and the user information, the program 
display, on the display, a comparison view which presents a graphical comparison of the first supplementary data associated with web content of the first document and the second supplementary data associated with web content of the second document (Olson: [0011, 0051] – “If the user selects a plurality of vehicles for which insurance rate quotes are desired, the plurality of insurance rate quotes may be displayed simultaneously to facilitate a comparison of the cost of insuring each vehicle... Based upon the vehicle information and the user information, the program application 42 may generate the insurance rate quote and present it on the display 38 of the mobile device, as shown in step 228. If insurance rate quotes are desired for multiple vehicles, an insurance rate quote may be provided for one vehicle at a time, or, alternatively, multiple insurance quotes may be provided for multiple vehicles substantially simultaneously to facilitate comparison”).
Olson does not explicitly teach: 
the first server being a server maintaining account balance information for a plurality of profiles stored at the first server; 
the profile data including account balance information for an account associated with the profile stored at the first server; and 
the first and second supplementary data each including quote information generated at the first server based on the identified attributes of the respective documents and the account balance information. 

the first server being a server maintaining account balance information for a plurality of profiles stored at the first server (Buerger: [0043, 0078] – “computer server SrV1 250 on the home network 150 supports the maintenance and use of data, customer information…account balances”); 
the profile data including account balance information for an account associated with the profile stored at the first server (Buerger: [0076] – “file contains…open account types and balances”); and 
the first and second supplementary data each including quote information generated at the first server based on the identified attributes of the respective documents and the account balance information (Buerger: [0078] – “information known about each customer (i.e. account balances…in order to make an…offering”; [0115] – “make and model of the car is returned accompanied by the data requested by the application” [0116] – “Data returned by a third-party (i.e. edmunds.com)…is used to modify the final loan amount and monthly payment…to support their auto purchase decision”).
It would have been obvious to one of ordinary skill in the art to include in the quoting system, as taught by Olson, the ability for the first server to maintain account balance information for a plurality of profiles stored at the first server; and the profile data including account balance information for an account associated with the profile stored at the first server, as taught by Buerger, since the claimed invention is merely a combination of old elements, and in the combination each element merely 
The device of Buerger is applicable to the device of Olsen as they both share characteristics and capabilities, namely, they are directed to processing information associated with a vehicle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second supplementary data received by the device of Olsen to include quote information generated at the first server based on the identified attributes of the respective documents and the account balance information as taught by Buerger. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Olson in order to provide pre-approved offers that do not require additional steps (Buerger: [0016-0017]).

Regarding claim 3, Olson/Buerger teaches the electronic device of claim 1, wherein the processor is configured to display the first supplementary data in real-time after retrieving the first document (Olson: [0041] – “may automatically pass the identifying vehicle information for the selected vehicle(s) to the program application 42 in order to continue the insurance rate quote flow…program application 42 may then present on the mobile device's display 38 the generated insurance rate quote(s) for the selected vehicle(s)” – “real-time” is continuing the insurance rate quote flow without a delay).

Regarding claim 4, Olson/Buerger teaches the electronic device of claim 1, wherein parsing the first document comprises: categorizing the first document; and identifying the one or more attributes based on a category of the first document (Olson: [0030, 0044] – “obtain an insurance rate quote for a vehicle based upon a webpage containing vehicle information identifying the vehicle…scan the webpage for the vehicle information…vehicle information may include one or more of a VIN, a make, a model” – “categorizing” a document is identifying that a webpage contains vehicle information and therefore is a webpage for a vehicle).

Regarding claim 5, Olson/Buerger teaches the electronic device of claim 4, wherein categorizing the first document comprises determining that the first document is a real estate document and wherein identifying the one or more attributes comprises identifying one or more of: price data; geographic location data; or house feature data (Olson: [0027, 0063] – “obtain insurance rate quotes for substantially any kind of real or personal property based upon substantially any webpages containing identifying information for the property…also any identifying information may be scanned and used. Additionally, other products in addition to auto insurance may also be quoted using this same technique of harvesting data from a web page. These may include (but are not limited to): homeowners insurance (such as by scanning and using street address, GPS, home feature, and/or other information); renters insurance (such as by scanning and using address, GPS, apartment or condo feature” – determining that the document is “a real estate document” is identifying that the webpage contains real estate information).

Regarding claim 6, Olson/Buerger teaches the electronic device of claim 5, wherein the first supplementary data comprises one or more of: financing data; tax data; or home insurance data (Olson: [0063] – “Additionally, other products in addition to auto insurance may also be quoted using this same technique of harvesting data from a web page. These may include (but are not limited to): homeowners insurance”).

Regarding claim 7, Olson/Buerger teaches the electronic device of claim 4, wherein categorizing the first document comprises determining that the first document is an automobile-related document and wherein identifying the one or more attributes comprises identifying one or more of a price, a make, or a model (Olson: [0027, 0030, 0044] – “obtain insurance rate quotes for 
            
            Regarding claim 8, Olson/Buerger teaches the electronic device of claim 7, wherein the first supplementary data comprises one or more of: financing data; tax data; or auto insurance data (Olson: [0075] – “display the further information sought that is generated based upon, at least in part, the vehicle information to facilitate providing a product or service to the user, the further information associated with the vehicle being (i) an auto insurance quote, (ii) a quote of a purchase price of a vehicle, (iii) an auto loan or financing quote”).

            Regarding claim 10, Olson/Buerger teaches the electronic device of claim 4, wherein categorizing the first document comprises performing a keyword-based automated analysis of the first document (Olson: [0030, 0044] – “obtain an insurance rate quote for a vehicle based upon a webpage containing vehicle information identifying the vehicle…substantially automatically scan the webpage for the vehicle information” – “categorizing” a document is identifying that a webpage contains vehicle-related keywords and therefore is a webpage for a vehicle).

            Regarding claims 11 and 13-18, all the limitations in method claims 11 and 13-18 are closely parallel to the limitations of system claims 1 and 3-8 analyzed above and rejected on the same bases.

            Regarding claim 20, all the limitations in in computer-readable storage medium claim 20 are closely parallel to the limitations of system claim 1 analyzed above and rejected on the same bases. Olson further teaches a non-transitory computer-readable storage medium comprising processor-executable instructions, when executed, configure a processor (Olson: [0073] – “methods may be implemented via one or more local or remote processors or servers, such as processors associated with mobile devices or third party remote processors/servers. The methods may be implemented via computer-executable instructions stored on non-transitory computer-readable medium”).


Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Olson, in view of Buerger, in further view of Klinkott, U.S. 20100121790 A1 (previously cited and hereafter referred to as “Klinkott”). 

Regarding claim 9, Olson/Buerger teaches the electronic device of claim 4, but does not explicitly teach that the first document is categorized by comparing at least a portion of an address associated with the first document to one or more addresses defined for a first category. However, Klinkott teaches parsing automobile-related web pages (Klinkott: [0036, 0040]), including that the first document is categorized by comparing at least a portion of an address associated with the first document to one or more addresses defined for a first category (Klinkott: [0042] – “categorizer 72 may compare resource identifier information (e.g., URL) for a given web content item to resource identifier information (e.g., URL) for another web content item that is already categorized…beginning portions of the identifiers such as portions of the URLs that precede 
It would have been obvious to one of ordinary skill in the art to include in the automated insurance quote system, as taught by Olson/Buerger, the ability to categorize the first document by comparing at least a portion of an address associated with the first document to one or more addresses defined for a first category, as taught by Klinkott, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Olson/Buerger, to include the teachings of Klinkott, in order to provide more precise categorizing by utilizing portion(s) of a URL (Klinkott: [0045]).  

Regarding claim 19, all the limitations in method claim 19 are closely parallel to the limitations of method claim 9 analyzed above and rejected on the same bases.

Response to Arguments
Applicant's arguments filed 01/27/21 have been fully considered.

35 U.S.C. § 103
In regards to newly amended claim 1, Applicant argues Olson and Buerger do not teach “the first and second supplementary data each including quote information generated at the first server based on the identified attributes of the respective documents and the account balance information”, however the examiner disagrees. The examiner agrees that Olson alone does not disclose the amended claim. However, Buerger teaches in paragraphs 43, 78 and 116, a computer server separate from a processor and generating an offer using the customer’s account balance and vehicle data returned by a third party website. Furthermore, the examiner notes in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The examiner used Olson to teach a first server storing a profile (see paragraphs 10 and 73) and further used Buerger to cure the deficiencies of Olson. It would have been obvious at the time of filing to modify a profile to include account balance information in order to generate a quote. Therefore, the combination of Olson in view of Buerger teaches the newly amended limitations of claim 1.


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Eichler et al., U.S. 9972020 B1, teaches providing targeted offers to a user based on their financial account.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISA H YANG whose telephone number is (571)272-3785.  The examiner can normally be reached on M-F 7-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELISA H YANG/Examiner, Art Unit 3625                                                                                                                                                                                                        
/RESHA DESAI/Primary Examiner, Art Unit 3625